 
 
IV 
108th CONGRESS
2d Session
H. RES. 863 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2004 
Mr. Farr submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Recognizing the importance of local capacity building within developing countries to create sustainable, long-term international development. 
 
Whereas local capacity building means investing in the people, institutions, and practices of developing countries to enable the countries to achieve and independently sustain development; 
Whereas local capacity building improves local and national government institutions by stimulating the involvement of the people in the development process and by encouraging democratic participation in local governmental activities; 
Whereas local capacity building expands human resource potential by transferring technical knowledge in such areas as agriculture, teacher education, and small business development to people through education and training; 
Whereas a society is more likely to sustain development programs after foreign assistance is no longer available if the society is involved in, and has ownership of, the development programs;  
Whereas foreign assistance that is focused on grassroots development results in local capacity building, the empowerment of local peoples, and more effective development programs; 
Whereas according to the 2002 National Security Strategy of the United States, Poverty does not make poor people into terrorists and murderers. Yet poverty, weak institutions, and corruption can make weak states vulnerable to terrorist networks and drug cartels within their borders.; 
Whereas according to the United States Agency for International Development (USAID), investment in the people of developing countries is essential to sustainable development; 
Whereas according to the International Bank for Reconstruction and Development (IBRD), local capacity building must be a component of development assistance programs to effectively reduce poverty; 
Whereas programs funded by the IBRD are required to focus on creating and transmitting knowledge and capacity to the people of developing countries; 
Whereas according to section 102(b) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151-1(b)), United States assistance shall be used in support of, rather than substitution for, the self-help efforts of developing countries and should focus on establishing and upgrading the institutional capacities of developing countries in order to promote long-term development;  
Whereas the Millennium Challenge Act of 2003 (22 U.S.C. 7701 et seq.) established the Millennium Challenge Corporation to provide United States assistance for international development in a manner that promotes economic growth and the elimination of extreme poverty and strengthens good governance, economic freedom, and investments in people.; 
Whereas according to both the Foreign Assistance Act of 1961 and the Millennium Challenge Act of 2003, increased local participation helps establish appropriate priorities, increases local ownership, and results in sustainable development programs; and 
Whereas local capacity building in developing countries is essential to reducing poverty, fostering entrepreneurial spirit, and creating economic sustainability: Now, therefore, be it 
 
That the House of Representatives— 
(1)reaffirms the commitment of the United States to create and support development programs that promote local capacity building; 
(2)urges the Department of State, the United States Agency for International Development (USAID), and the Millennium Challenge Corporation to focus on the creation of development programs that increase recipient-country participation in the planning of programs, promote recipient-country ownership of programs, and build local capacity within the recipient-country; and 
(3)recommends that the Millennium Challenge Corporation, when revising the indicators used in the selection of countries eligible to receive assistance from such Corporation, give special consideration and weight to the efforts and commitment of a country to build local capacity and increase local management and ownership of development programs. 
 
